DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Examiner acknowledges benefit of prior application 15/990377 (Patent 1,0845,249).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timans (US 2015/0092813).
Regarding claim 1, Timans teaches a method (abstract) comprising: 
constructing a calibration curve for a calibration substrate (para 116, 117) disposed in a processing chamber (para 0005, Fig 2) by sequentially: 
heating the calibration substrate to a plurality of known temperatures (Fig 2, para 72, 78); and 
measuring a transmitted power spectrum at the known temperatures (Fig 2, intensity para 40 is related to power); 
measuring a test transmitted power spectrum of a test substrate at an unknown temperature (para 44); and using the calibration curve and the test transmitted power spectrum to determine the unknown temperature (Fig 2, para 44).  





With respect to claim 2, Timans teaches measuring the transmitted power spectrum at the known temperatures comprises: 
generating source radiation using a continuum radiation source (para 10); 
directing the source radiation to a receiving surface of the calibration substrate (wafer 14 Fig 1); and 
detecting transmitted radiation from an emitting surface of the calibration substrate, the emitting surface being opposite of the receiving surface (Fig 3, 23, 42, 47).  

Regarding claim 4, Timans teaches the continuum radiation source is a quantum emission source (laser para 75).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Timans (US 2015/0092813).

Regarding claim 3, Timans teaches the continuum radiation source has an emission spectrum comprising wavelengths from about 1000 nm to about 1700 nm (1.064 micron to 1.550 micron para 56 Fig 2) except for 1000nm-1064 nm and 1550 nm-1700nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include different laser source, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

With respect to claim 15, although Timans does not teach at least one of the known temperatures is greater than 350 C, Timans teaches measuring transmission at known temperature (para 97).  Furthermore, Timans characterizes wafer at different temperatures at different wavelengths (Fig 2).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include known temperature above 350 degree C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).


Claims 5-8, 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Timans (US 2015/0092813) as applied to claim 2, further in view of Hunter et al. (US 2010/0054720 hereinafter Hunter).
With respect to claims 5, 6, 7, Timans teaches directing the source radiation to the receiving surface of the calibration substrate comprises directing the source radiation through a source (manifold) to the receiving surface of the calibration substrate, wherein: 
the source radiation is collimated at the receiving surface (para 87, 60 Fig 5), and 
the source manifold is optically coupled to the continuum radiation source and comprises a plurality of beam guides.  
However, Timans does not teach a source manifold is optically coupled to the continuum radiation source and comprises a plurality of beam guides.  
Hunter teaches an optical manifold to collect multiple optical signals (optical splitter 114 para 49, Fig 2).
Both Timans and Hunter teach optical pyrometer for wafer temperature measurement.
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an optical manifold as taught by Hunter for ease sending optical signals to multiple locations.  Regarding single mode optical fiber, as claimed in 6, optical fibers are commercially available in both single or multiple mode fibers.  Furthermore, the instant specification talks about both modes of fibers and fails to identify any criticality of using a single mode fiber.  Regarding multiple collimating multiple lens at the multiple second ends, Timans teaches using a single collimating lens at the second ends and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).


Regarding claim 8, Tilman teaches the detector comprises a plurality of photo probes (30 Fig 1, para 70).
However, Timans does not teach a detector manifold.
Hunter teaches an optical manifold to collect multiple optical signals (optical splitter 114 para 49, Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an optical manifold as taught by Hunter for ease sending optical signals to multiple locations.  

With respect to claims 10, 14, Timans teaches one or more transmission pyrometers configured to analyze the source radiation and the transmitted radiation (detectors 42, 47 para 35).  
However, Timans does not teach a detector manifold.
Hunter teaches an optical manifold to collect multiple optical signals (optical splitter 114 para 49, Fig 2).  Regarding optical combiner or splitter, a manifold, as mentioned by Hunter, splits signal into different optical paths and when used in reverse it combines signals from multiple paths.
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an optical manifold as taught by Hunter for ease sending optical signals to multiple locations.  
Regarding claim 11, Timans teaches at least one of the transmission pyrometers is configured to measure power as a function of wavelength of the transmitted radiation (Fig 2).  

With respect to claims 16, 20, Timans teaches a method comprising: 
constructing a calibration curve for a calibration substrate disposed in a processing chamber (para 5, Fig 2) by sequentially: 
heating the calibration substrate to a plurality of known temperatures (Fig 2, para 44); and 
measuring a transmitted power spectrum at the known temperatures by: 
generating source radiation using a continuum radiation source (23, Fig 1, 2); 
directing the source radiation to a receiving surface of the calibration substrate (23, 14 Fig 3); and 
detecting transmitted radiation from an emitting surface of the calibration substrate with a detector (27 Fig 3), the emitting surface being opposite of the receiving surface (R1, R2 Fig 3); 
measuring a test transmitted power spectrum of a test substrate at an unknown temperature (Fig 2, para 44); and 
using the calibration curve and the test transmitted power spectrum to determine the unknown temperature (para 44), wherein the detector manifold comprises: 
a plurality of photo probes (42, 47 Fig 3); and one or more transmission pyrometers configured to analyze the source radiation and the transmitted radiation (para 8, 35). 

However, Timans does not teach a source manifold is optically coupled to the continuum radiation source and comprises a plurality of beam guides.  
Hunter teaches an optical manifold to collect multiple optical signals (optical splitter 114 para 49, Fig 2) and at least one of photo probes is aligned with at least one beam guides  (70, 114 Fig 2).
Both Timans and Hunter teach optical pyrometer for wafer temperature measurement.
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an optical manifold as taught by Hunter for ease sending optical signals to multiple locations.  

Regarding claim 17, Timans teaches at least one of the transmission pyrometers is configured to measure power as a function of wavelength of the transmitted radiation (para 40, intensity is related to power).  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Timans (US 2015/0092813) and Hunter et al. (US 2010/0054720 hereinafter Hunter) as applied to claim 8, further in view of Li et al. (US2013/0264316 hereinafter Li).
	Regarding claim 9, the combination (Timans modified by Hunter) does not teach a third end to receive the transmitted radiation; a fourth end; and a diffraction grating at the fourth end.  
Li teaches a third end to receive the transmitted radiation; a fourth end; and a diffraction grating at the fourth end (para 25).  
	Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include grating as taught by Li for further separate the wavelength for improved signal processing.


Claims 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Timans (US 2015/0092813) and Hunter et al. (US 2010/0054720 hereinafter Hunter) as applied to claim 10//11, further in view of Ranish et al. (US 7,398,693 hereinafter Ranish).
With respect to claims 12, 18, although the combination (Timans modified by Hunter) does not teach a spectrometer, Timans teaches measuring light spectrum intensities/power at different wavelengths.
In any event, Ranish teaches using a spectrometer to measure spectrum emission (col 25 lines 60-65).  
	Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include spectrometer as taught by Ranish for further separate the wavelength for improved signal processing and measure accurate power at different zones.

Allowable Subject Matter
Claims 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 Grek et al. (US 7,744,274) teaches temperature calibration of wafers using laser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855